J-S54005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

TIMOTHY JON SANTERSERO

                            Appellant                 No. 378 MDA 2014


          Appeal from the Judgment of Sentence November 27, 2013
              In the Court of Common Pleas of Luzerne County
             Criminal Division at No(s): CP-40-CR-0000457-2013


BEFORE: LAZARUS, J., MUNDY, J., and STABILE, J.

MEMORANDUM BY LAZARUS, J.:                           FILED AUGUST 28, 2014

       Timothy Jon Santersero appeals from his judgment of sentence

imposed on November 22, 2013 in the Court of Common Pleas of Luzerne

County after he pled guilty to ten counts of possession of child pornography.1

Counsel has petitioned this Court to withdraw his representation of

Santersero pursuant to Anders, McClendon and Santiago.2 Upon review,

we remand for the filing of a proper Anders brief.

____________________________________________


1
  18 Pa.C.S.A. § 6312(d)(1). Santersero was prosecuted under an earlier
version of the statute. Subsection (d)(1) was, in substance, replaced by
section 6312(d). See Act 2013-105 (H.B. 321), P.L. 1163, § 2, approved
Dec. 18, 2013, eff. Jan. 1, 2014.
2
  Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
McClendon, 434 A.2d 1185 (Pa. 1981); and Commonwealth v. Santiago,
978 A.2d 349 (Pa. 2009).
J-S54005-14


       In order to withdraw pursuant to Anders and McClendon, counsel

must: 1) petition the Court for leave to withdraw, certifying that after a

thorough review of the record, counsel has concluded the issues to be raised

are wholly frivolous; 2) file a brief referring to anything in the record that

might arguably support an appeal; and 3) furnish a copy of the brief to the

appellant and advise him of his right to obtain new counsel or file a pro se

brief to raise any additional points that the appellant deems worthy of

review.      Commonwealth v. Hernandez, 783 A.2d 784, 786 (Pa. Super.

2001).    In Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009), the

Pennsylvania Supreme Court held that, in order to withdraw under Anders,

counsel must also

frivolous.



the record and concluded the appeal is wholly frivolous. Counsel indicates

that he supplied Santersero with a copy of the brief and a letter explaining

                                   pro se,3 or with newly-retained counsel, and to

raise any other issues he believes might have merit.            Counsel also has

submitted a brief, setting out in neutral form a single issue of arguable

merit.    However, counsel has failed to explain, pursuant to the dictates of

____________________________________________


3
  Santersero has not submitted any additional or supplemental filings to this
Court. Additionally, the Commonwealth has indicated that it will not be filing
a brief in this matter.



                                           -2-
J-S54005-14


Santiago, why he believes the issue to be frivolous. Thus, counsel has not

complied with the requirements of Santiago and his motion to withdraw

cannot be granted.

     Accordingly, counsel is directed to submit a proper brief pursuant to

the dictates of Anders, McClendon and Santiago or, in the alternative, to



     Panel jurisdiction retained.




                                    -3-